


Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and the three other
executive officers who will be identified as named executive officers in the
Company's Proxy Statement for its annual meeting of Share Owners to be held
October 21, 2014 (the "Named Executive Officers").
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Outside (non-employee) Directors receive annual compensation of $75,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors and the Chairperson of the Compensation and Governance
Committee of the Board of Directors each receive an additional $10,000 annual
retainer fee.
The Directors can elect to receive all of their annual retainer fees in shares
of Class B Common Stock under the Company's 2003 Amended and Restated Stock
Option and Incentive Plan. Directors are also reimbursed for travel expenses
incurred in connection with Board and Committee meeting attendance.
An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries. James C. Thyen, President and Chief Executive Officer,
Douglas A. Habig, Chairman of the Board, Donald D. Charron, Executive Vice
President, President-Kimball Electronics Group, and Robert F. Schneider,
Executive Vice President, Chief Financial Officer, are Directors of the Company
but do not receive compensation for their services as Directors.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
James C. Thyen, President and Chief Executive Officer
$
933,452


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
603,200


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
479,700


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
397,800


Donald W. Van Winkle, Executive Vice President, President-Furniture Group
$
394,737





Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2010 Profit Sharing Incentive Bonus Plan (the "Plan") for fiscal year
2014. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the Company's worldwide, group, or business unit
performance which adjusts compensation expense as profits change. Under the
Plan, cash incentives are accrued annually and paid in five installments over
the succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2014
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2014, and the remaining portions will be paid in
equal installments in September 2014, January 2015, April 2015, and June 2015.
James C. Thyen, President and Chief Executive Officer
$
793,434


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
548,912


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
407,745


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
338,130


Donald W. Van Winkle, Executive Vice President, President-Furniture Group
$
223,431







--------------------------------------------------------------------------------




Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Amended and Restated 2003 Stock Option and Incentive Plan
consisting of: restricted stock, restricted share units, unrestricted share
grants, incentive stock options, nonqualified stock options, stock appreciation
rights, performance shares, and performance units. During fiscal year 2014 Named
Executive Officers were awarded grants of performance shares. Performance shares
include both an annual performance share ("APS") award and a long-term
performance share ("LTPS") award with one-fifth (1/5) of the LTPS award vesting
annually over the succeeding five-year period.
The following table summarizes the performance shares issued in Class A Common
Stock during August 2014 to the Company's Named Executive Officers pursuant to
their fiscal year 2014 performance share awards:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
James C. Thyen, President and Chief Executive Officer
121,550


 
169,000


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
6,825


 
30,700


Robert F. Schneider, Executive Vice President, Chief Financial Officer
6,375


 
31,500


John H. Kahle, Executive Vice President, General Counsel, Secretary
6,375


 
31,300


Donald W. Van Winkle, Executive Vice President, President-Furniture Group
4,425


 
22,020


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.



The following table summarizes the maximum number of performance shares awarded
in June 2014 to the Company's Named Executive Officers for fiscal year 2015:
 
APS Award (number of shares)
 
LTPS Award (number of shares)
James C. Thyen, President and Chief Executive Officer
100,100


 
103,530


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
5,300


 
17,000


Robert F. Schneider, Executive Vice President, Chief Financial Officer
5,300


 
17,000


John H. Kahle, Executive Vice President, General Counsel, Secretary
5,300


 
17,000


Donald W. Van Winkle, Executive Vice President, President-Furniture Group
5,300


 
17,000





The number of shares to be issued will be dependent upon the percentage payout
under the Plan. Refer to the Company's Proxy Statement for further details.


Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the "Retirement Plan"). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee's Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan ("SERP") in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.




--------------------------------------------------------------------------------




Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, tax
preparation, and other miscellaneous items. The Named Executive Officers and
their spouses may personally use the Company aircraft for transportation related
to the executive preventive healthcare program. The exact amounts received from
these benefits are not predetermined and are disclosed annually in the Company's
Proxy Statement.


